Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Torrey Spink on 7/12/20.
The application has been amended for some claims as follows  and all other claims remain unchanged as filed by applicant on 04/25/2022: 

14. (Currently Amended) A substrate processing chamber choke plate comprising:
a plate defining a first aperture through the plate and a second aperture through the plate, wherein:
the second aperture is laterally offset from the first aperture,
the plate defines a first set of protrusions extending from a first surface of the plate,
the plate defines a second set of protrusions extending from a second surface of the plate opposite to the first surface of the plate, 
the first set of protrusions and the second set of protrusions extend radially about the first aperture defined through the plate [[.]]; and
the plate defines a first channel in the second surface of the plate configured to seat an elastomeric element and also defines a second channel in the second surface of the plate configured to seat an radio frequency (RF) gasket. 


19. (Currently Amended) A substrate processing system comprising:
a processing chamber defining a processing region;
a pedestal configured to support a substrate within the processing region;
a choke plate defining a first aperture and a second aperture through the choke plate, wherein the choke plate defines a set of protrusions extending from a surface of the choke plate disposed radially about the first aperture;
a pumping liner seated on the choke plate;
a faceplate seated on the pumping liner; 
a blocker plate seated on the faceplate [[.]]; and
a heater seated on the faceplate extends radially outward of the blocker plate with an annular gap between the blocker plate and the heater. 



Allowable Subject Matter
2.	1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a substrate processing system comprising “a choke plate seated on the lid plate along a
first surface of the choke plate, wherein the choke plate defines a first aperture axially aligned
with an associated aperture of the first plurality of apertures, and wherein the choke plate defines
a second aperture axially aligned with an associated aperture of the second plurality of apertures” in combination with other limitations as a whole.

For claim 14, the references of record, either singularly or in combination, do not teach or suggest at least a substrate processing chamber choke plate comprising “the plate defines a first channel in the second surface of the plate configured to seat an elastomeric element and also defines a second channel in the second surface of the plate configured to seat an radio frequency (RF) gasket” in combination with other limitations as a whole.

For claim 19, the references of record, either singularly or in combination, do not teach or suggest at least a substrate processing system comprising “a heater seated on the faceplate extends radially outward of the blocker plate with an annular gap between the blocker plate and the heater” in combination with other limitations as a whole.


Claims 2-13, 15-18, 20 are also allowed being dependent on allowable claims 1, 14, 19.

The closet prior arts on records are Tran etal (US 2010/0294199 A1), Fodor et al. (US PGPUB 2008/0178797 A1). None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897